DETAILED ACTION
Status of Claims
This action is in reply to the application filed on 10 December 2019.
Claims 1-20 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on was/were considered by the examiner. 
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: no 112(f) invocations have been identified by the Office.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2,4, and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McGinnis (US 2999669 A), hereafter referred to as McGinnis.
Regarding Claim 1, McGinnis discloses the following:
A rotor blade for a turbomachine, the rotor blade comprising: 
a main body comprising a shank (12) and an airfoil (16) extending radially outwardly from the shank (12); 

a damper stack (one set of elements 22, 24) disposed within the damping passage (18), the damper stack (one set of elements 22, 24) comprising a plurality of damper pins (22, 24), each of the plurality of damper pins (22, 24) in contact with a neighboring damper pin (as seen in FIG. 2-4).
Regarding Claim 2, McGinnis discloses the following:
The rotor blade of claim 1, 
wherein the plurality of damper pins (22, 24) comprises a first damper pin (22) and a second damper pin (24), wherein each of the plurality of damper pins (22, 24) extends between a first end (top facing surfaces of 22, 24 as shown in FIG. 2-4) and a second end (bottom facing surfaces of 22, 24 as shown in FIG. 2-4), and wherein the first end (top facing surfaces of 22, 24 as shown in FIG. 2-4) of the first damper pin (22) contacts the second end (bottom facing surfaces of 22, 24 as shown in FIG. 2-4) of the second damper pin (24).
Regarding Claim 4, McGinnis discloses the following: 
The rotor blade of claim 2, 
wherein a length (diameters of 22, 24) of each of the plurality of damper pins (22, 24) is defined between the first end (top facing surfaces of 22, 24 as shown in FIG. 2-4) and the second end (bottom facing surfaces of 22, 24 as shown in FIG. 2-4) of the damper pin, and wherein the length (diameters of 22, 24) of the first damper pin (22) is different (see Col. 2 lines 15-30]) from the length (diameters of 22, 24) of the second damper pin (24). (*The Examiner notes the diameters of 22 and 24 occur entirely within the first and 
Regarding Claim 6, McGinnis discloses the following: 
The rotor blade of claim 1, 
wherein the damper stack (one set of elements 22, 24) is a plurality of damper stacks (plurality of elements 22, 24), each of the plurality of damper stacks (plurality of elements 22, 24) disposed within the damping passage (18).
Regarding Claim 7, McGinnis discloses the following:
The rotor blade of claim 6, 
further comprising a static insert (28) disposed within the damping passage (18) between neighboring damper stacks (plurality of elements 22, 24) of the plurality of damper stacks (plurality of elements 22, 24). (*The Examiner notes, when the plates 24 touch an adjacent plate 22, a space is generated between each neighboring plate 22, and the spacer 28 is present within that space between 22 and 24.)
Regarding Claim 8, McGinnis discloses the following: 
 The rotor blade of claim 1, 
wherein the damping passage (18) extends radially through only a portion of the airfoil (16).
Regarding Claim 9, McGinnis discloses the following: 
The rotor blade of claim 1, 
wherein the airfoil (16) extends radially between a base (base of 12) and a tip (11), wherein the damping passage (18) is defined through the tip (11), and wherein a plug (20) is disposed within the damping passage (18) at the tip (11).
 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-11,13 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McGinnis (US 2999669 A), hereafter referred to as McGinnis, in view of Official Notice.
Regarding Claim 10, McGinnis discloses the following: 
 A turbomachine, comprising: a compressor section; a turbine section; a plurality of rotor blades provided in at least one of the compressor section or the turbine section, each of the plurality of rotor blades comprising: (see Col. 1 lines 9-11, 65-70)
a main body comprising a shank (12) and an airfoil (16) extending radially outwardly from the shank (12); 
a damping passage (18) defined in the main body, the damping passage (18) extending radially through the main body; and 
a damper stack (one set of elements 22, 24) disposed within the damping passage (18), the damper stack (one set of elements 22, 24) comprising a plurality of damper pins (22, 24), each of the plurality of damper pins (22, 24) in contact with a neighboring damper pin (as seen in FIG. 2-4).
McGinnis does not explicitly disclose the following:
a combustor section;
However the Examiner notes the following:
MOTIVATION STATEMENT
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turbines as disclosed by McGinnis which is silent on the type of turbine, wherein the turbine is a gas turbine and comprises a combustor section, since gas turbine engines comprising combustor sections are a form of turbine engine for airplanes that is well known in the art (Official Notice, see MPEP § 2144.03), with the expected result of creating a turbine engine capable of propelling an aircraft.
 Regarding Claim 11, McGinnis continues to disclose the following: 
 The turbomachine of claim 10, 
wherein the plurality of damper pins (22, 24) comprises a first damper pin (22) and a second damper pin (24), wherein each of the plurality of damper pins (22, 24) extends between a first end (top facing surfaces of 22, 24 as shown in FIG. 2-4) and a second end (bottom facing surfaces of 22, 24 as shown in FIG. 2-4), and wherein the first end (top facing surfaces of 22, 24 as shown in FIG. 2-4) of the first damper pin (22) contacts the second end (bottom facing surfaces of 22, 24 as shown in FIG. 2-4) of the second damper pin (24).
Regarding Claim 13, McGinnis continues to disclose the following: 
The turbomachine of claim I 1, 
wherein a length (diameters of 22, 24) of each of the plurality of damper pins (22, 24) is defined between the first end (top facing surfaces of 22, 24 as shown in FIG. 2-4) and the second end (bottom facing surfaces of 22, 24 as shown in FIG. 2-4) of the damper pin, and wherein the length (diameters of 22, 24) of the first damper pin (22) is different (see Col. 2 lines 15-30]) from the length (diameters of 22, 24) of the second damper pin 
Regarding Claim 15, McGinnis continues to disclose the following: 
 The turbomachine of claim 10, 
wherein the damper stack (one set of elements 22, 24) is a plurality of damper stacks (plurality of elements 22, 24), each of the plurality of damper stacks (plurality of elements 22, 24) disposed within the damping passage (18).
Regarding Claim 16, McGinnis continues to disclose the following: 
 The turbomachine of claim 15, 
further comprising a static insert (28) disposed within the damping passage (18) between neighboring damper stacks (plurality of elements 22, 24) of the plurality of damper stacks (plurality of elements 22, 24). (*The Examiner notes, when the plates 24 touch an adjacent plate 22, a space is generated between each neighboring plate 22, and the spacer 28 is present within that space between 22 and 24.)
Regarding Claim 17, McGinnis continues to disclose the following: 
The turbomachine of claim 10, 
wherein the damping passage (18) extends radially through only a portion of the airfoil (16). (as seen in FIG. 1, 2)
Regarding Claim 18, McGinnis continues to disclose the following: 
The turbomachine of claim 10, 
wherein the airfoil (16) extends radially between a base (base of 12) and a tip (11), wherein the damping passage (18) is defined through the tip (11), and wherein a plug (20) is disposed within the damping passage (18) at the tip (11).
Regarding Claim 19, McGinnis continues to disclose the following: 
The turbomachine of claim 10, 
wherein the plurality of rotor blades are provided in the turbine section. (as seen in FIG. 1)
Regarding Claim 20, McGinnis continues to disclose the following: 
The turbomachine of claim 10, 
wherein the turbomachine is a gas turbine (*as already discussed in the motivation statement of claim 10).
Double Patenting
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively, of copending Application No. 16709050 in view of McGinnis (US 2999669 A). It would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the damper disclosed in Application number 16709050, by utilizing the damper in an airfoil section as taught by McGinnis, with the expected result of attenuating blade vibrations, as taught by McGinnis. (see McGinnis Col. 2 lines 40-65)  
This is a provisional nonstatutory double patenting rejection.

 Allowable Subject Matter
Claims 3,5,12 and 14 would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and upon overcoming the double patenting rejection(s) above by filling a Terminal Disclaimer for copending Application Number 16709050.
The following is an examiner’s statement of reasons for allowance: 

Regarding Claims 3 and 12:
wherein the first end of the first damper pin has an outward spherical shape and the second end of the second damper pin has an inward spherical shape;
Regarding Claims 5 and 14:
wherein each of the plurality of damper pins has a hollow cross-sectional profile;
was not found or fairly taught by prior art and differentiated the claims from the closest prior art to McGinnis (US 2999669 A) and Kareff et al (US 20170067350 A1).
The Examiner notes McGinnis is considered the closest prior art and does not teach the limitations as set forth above. Further, Col. 2 lines 50-65 teach away from modification of the shape of the damper pins, and it appears there would be no reason to modify the prior art without the benefit of Applicant's disclosure and impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
See form No. 892 for other references pertinent to the application that may not have been cited within the Office Action.
For references which show similar blower housing arrangements see Pages 1-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745



	/WOODY A LEE JR/            Primary Examiner, Art Unit 3745